Citation Nr: 1745203	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-18 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for nasal cancer.

3.  Entitlement to an extension beyond March 31, 2008 of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected lumbar spine canal/foraminal stenosis with right hip sciatica.

4.  Entitlement to an increased evaluation for lumbar spine canal/foraminal stenosis with right hip sciatica, currently rated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for right ankle tendonitis, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 22, 1963 to October 25, 1965, from July 12, 1977 to July 11, 1980, and from June 1, 1981 to June 30, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A June 2008 rating decision, in pertinent part, assigned an increased evaluation of 10 percent for lumbar spine canal/foraminal stenosis with right hip sciatica, effective February 19, 2008.  A January 2010 Decision Review Officer (DRO) decision, in pertinent part, granted the Veteran's claim of entitlement to service connection for right ankle tendonitis and assigned an initial 10 percent evaluation, effective July 1, 1996.  A March 2011 rating decision, in pertinent part, denied the Veteran's claim for a TDIU.  Finally, a July 2013 rating decision denied service connection for both sinusitis and nasal cancer.  Moreover, this rating decision also assigned a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to the Veteran's service-connected lumbar spine disability from February 20, 2008 to April 1, 2008.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for sinusitis and for nasal cancer, entitlement to an increased evaluation for lumbar spine canal/foraminal stenosis with right hip sciatica and for right ankle tendonitis, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's minimally invasive L4/5 laminectomy and right foraminotomy did not result in the need for doctor-mandated convalescence, severe post-operative residuals, or immobilization by cast beyond March 31, 2008.


CONCLUSION OF LAW

The criteria for an extension beyond March 31, 2008 of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected lumbar spine canal/foraminal stenosis with right hip sciatica have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that, in an October 2012 letter, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claim in the July 2013 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's VA and private medical records, and his written contentions.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Extension of a Temporary Total Evaluation for Convalescence

Pursuant to 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total evaluation, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, the application of a body cast, a necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b).

The Court has determined that a veteran's incapacity to work after surgery must be taken into account with respect to showing a need for continuing convalescence under 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

In determining whether an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 is warranted, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In July 2013, the RO assigned a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to the Veteran's service-connected lumbar spine disability, from February 20, 2008 to March 31, 2008.  The Veteran argues that his temporary 100 percent evaluation should be extended.

A February 21, 2008 discharge note from the Miami VAMC indicates that the Veteran was hospitalized from February 20, 2008 to February 21, 2008.  While he was in the hospital, the Veteran underwent a minimally invasive L4/5 laminectomy and right foraminotomy.  A rehab note dated later that same day indicates that the Veteran requested a rolling walker; however medical personnel felt that the walker was not warranted due to the Veteran's ability to ambulate without difficulty.

A March 2008 neurosurgery outpatient note indicates that the Veteran was 4 weeks status-post surgery.  The record reflects significant improvement regarding his lower extremity pain; however the Veteran did report residual foot numbness and right hip pain.  The physician indicated that the Veteran's surgical wound is well-healed, and noted an improvement in canal/foraminal stenosis at the L4/5 segment compared to the prior x-ray.  The Veteran was then discharged from the clinic.

During his July 2017 Travel Board hearing, the Veteran testified that it took him "about three months" before he "could do things like walk without a cane and do normal activities."  July 2017 Hearing Transcript at 5-6.  The Veteran further stated that "prior to the surgery, [the pain] was intermittent, [and a]fter the surgery, it's still intermittent."  Id. at 6.

Based on the foregoing evidence of record, the Board finds that an extension of the Veteran's temporary total evaluation under 38 C.F.R. § 4.30 is not warranted.  As noted above, the Veteran may establish entitlement to a temporary total evaluation beyond March 31, 2008, if during such time there were severe postoperative residuals, immobilization by cast, house confinement, or the necessity to use a wheelchair or crutches (to prevent regular weight-bearing).  The record does not show that any of these requirements were met due to the February 20, 2008 minimally invasive L4/5 laminectomy and right foraminotomy.  In fact, while the March 20, 2008 treatment record notes the presence of residual foot numbness and right hip pain, the record explicitly documents a significant improvement and noted that the surgical wound was well-healed.  Moreover, the day following his February 2008 surgery, the Veteran was ambulating without difficulty and was discharged without a prohibition against regular weight-bearing activity.

The Board acknowledges that the Veteran's lumbar spine has continued to be symptomatic following the surgery, however, his complaints of pain and functional impairment are not evidence supporting an extension of a temporary total rating for surgical convalescence.  However, the Board notes that the assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery; there must be a need for convalescence, as that term is understood.  Thus, while the medical and lay evidence demonstrates continued treatment and pain following April 1, 2008, they do not demonstrate post-operative residuals so severe so as to warrant an extension of the convalescent period beyond the initial one month.

As there is no basis for awarding an extension of the temporary total evaluation under 38 C.F.R. § 4.30 for the February 2008 minimally invasive L4/5 laminectomy and right foraminotomy, the preponderance of the evidence is against the Veteran's claim and, therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an extension beyond March 31, 2008 of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected lumbar spine canal/foraminal stenosis with right hip sciatica is denied.


REMAND

First, the Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent February 2011 VA examination for his musculoskeletal disabilities and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Next, with respect to the Veteran's claims of entitlement to service connection for sinusitis, the claims file reflects that the Veteran has not yet been provided with a VA examination regarding this issue.  In a November 2012 Statement, the Veteran indicated that he "suffered with sinusitis throughout [his] military career and was seen for symptoms at least once at most of the places [he] was assigned, if not all of them."  See also Board Hearing Transcript at 8-10.  The Veteran's STRs document that he was treated for sinus issues on several occasions, which includes receiving a diagnosis of sinusitis in April 1993.  See, e.g., January 10, 1995; January 30, 1995; March 31, 1995; and April 30, 1995 STRs.  Because there is some suggestion of an in-service injury and a current diagnosis, the Board finds that a remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Remand is also warranted for the Veteran's service connection claim for nasal cancer.  While the Veteran was afforded a VA examination in May 2013, the Board finds that this examination is inadequate, because the VA examiner solely relied on the lack of documentation in the STRs as the basis of the opinion that the Veteran's nasal cancer was less likely than not etiologically related to his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, while the Veteran's documented in-service sinus issues were noted in the examination report, the examiner failed to provide an opinion addressing whether the Veteran's nasal cancer was caused or aggravated by his in-service sinusitis.  Thus, remand is also warranted to obtain a medical opinion addressing the relationship, if any, between the Veteran's in-service sinus issues and his current nasal cancer.

Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims remaining on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  While the evidence of record is clear that the Veteran's service-connected disabilities render him unable to perform physical employment, it is unclear whether his disabilities also render him unable to maintain gainful sedentary employment.  Thus, the Board finds that remand is warranted to obtain a medical opinion addressing the functional impairment caused by his service-connected disabilities and their impact, if any, on his ability to perform sedentary employment.

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records that have not yet been associated with the claims file.  In addition, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment for his right ankle tendonitis, lumbar spine disability, sinusitis, and nasal cancer that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right ankle tendonitis.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's right ankle and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right ankle is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his right ankle tendonitis.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's lumbar spine and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner must also indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(c)  The examiner should determine whether the Veteran has experienced any neurologic abnormalities, including, but not limited to, bowel or bladder impairment or any radiculopathy, which can be associated with his service-connected lumbar spine disability?  If so, the examiner must specifically indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must describe the severity of the neurologic impairment in terms of being "mild," "moderate," "moderately severe," "severe," or "complete."

(d)  The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his lumbar spine disability.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination that addresses whether the Veteran's current sinusitis and/or nasal cancer was incurred in or caused by his active military service, to include his documented in-service sinus issues.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's sinusitis was incurred in or is otherwise etiologically related to his military service.

In support of this opinion, the examiner is requested to address the Veteran's service treatment records, as well as his lay statements, which all indicate that he experienced sinus related issues, including diagnosed sinusitis, during and following his military service.  For the purposes of this opinion, the examiner should assume that the Veteran's statements are credible.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's nasal cancer was incurred in or is otherwise etiologically related to his military service, including his documented in-service sinus issues.

The Board notes that the examiner may not use the lack of contemporaneous evidence in the Veteran's medical records as the sole basis for a negative opinion.

(c)  If the examiner opines that the Veteran's sinusitis is at least as likely as not incurred in or is otherwise etiologically related to his service (i.e. service-connected), then is it at least as likely as not (50 percent probability or more) that the Veteran's nasal cancer is proximately due to or aggravated by his [service-connected] sinusitis?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's sinusitis has aggravated his nasal cancer, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

5.  After completing the development requested in items 1-4, obtain a medical opinion addressing the Veteran's functional limitations in the workplace for the entire period on appeal.  Specifically, the examiner is asked to comment on the functional impairment resulting from all of the Veteran's service-connected disabilities with regards to sedentary employment.

A medical, educational, and employment history should be taken.  The Veteran's age and effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why.  In other words, merely saying he/she cannot respond will not suffice.

5.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

6.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, or are not granted to the Veteran's satisfaction, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


